Dear Representative Frith:
I am in receipt of your request for an Attorney General's opinion concerning the available seating capacity on a school bus which is addressed in LSA-R.S 32:293. Portions of this statute have been repealed or amended by Act 620 of the 1997 regular legislative session. LSA-R.S. 32:293 previously stated the following:
      A. The seating capacity of each school bus used to transport school children for or on behalf of any school system within the state of Louisiana is hereby defined to be the number of seats in said school bus multiplied by three.
      B. It shall be unlawful for the driver or operator of any school bus while transporting school children to permit any child to stand in said bus while same is in motion if there is seating space available for the use of such child.
      C. It shall be unlawful for anyone responsible for the transportation of school children on school buses, including drivers or operators of buses, transportation supervisors, school superintendents, and members of parish and city school boards to permit a number of children exceeding one hundred ten percent of the seating capacity of a bus to be transported at one time on such bus.
Act 620 of the regular session in 1997 repealed (A) and amended and reenacted (C) to read as follows:
      C. It shall be unlawful for anyone responsible for the transportation of school children on school buses, including drivers or operators of buses, transportation supervisors, school superintendents, and members of parish and city school boards to permit a number of children exceeding the number of seats available on a bus to be transported at one time on such bus.
The new amendment and reenactment deletes the reference to and the definition of "seating capacity" and appears to limit the number of children transported on a school bus at one time to "the number of seats available on a bus." Additionally, the law no longer provides that parish and city school boards are permitted to transport students provided they do not exceed "one hundred ten percent of the seating capacity." Since the "number of seats available on a bus" is not legislatively defined, you seek our interpretation of this phrase.
In a letter to Mr. Gary Reed, the Education Executive Administrator with the Department of Education, from Ms. Nancy Yelverton Jolly, the Research Analyst with the House Committee on Education, Nancy indicated the following concerning the intent of the legislature when considering this bill,
      . . . The intent was to prevent an overload of students on a bus which could result in students standing in the aisles and squeezing into seats. The intent of the new legislation was not to restrict it to the number of benches positioned on the bus but to restrict it to the number of seats available for students to sit comfortable without standing or squeezing together. In other words, the number of children on a bus should not exceed 100% of the actual seating capacity of the bus. The language of the old law that led to an interpretation of "seat" as meaning a bench has been deleted. The new language permits a different and more common sense understanding of "seat," — a place for one child to sit.
You are concerned that some individuals will interpret the phrase "the number of seats available on a bus" as meaning the mere number of bench seats on the bus without giving any consideration to actual seating capacity. You state that such an interpretation would give the absurd result that a school bus with thirty (30) bench seats, designed to transport either ninety (90) elementary students or (60) high school students, could never lawfully transport more than thirty (30) students at any time.
Although the "number of seats available on a bus" is not defined by the Louisiana Legislature, it is regulated by the National Highway Traffic Safety Administration. The Federal Motor Vehicle Safety Standards Part 571 Subpart B S4.1 states the following in reference to the number of seats available on a school bus bench:
      The number of seating positions considered to be in a bench seat is expressed by the symbol W, and calculated as the bench width in inches divided by 15 and rounded to the nearest whole number.
This is located in the Code of Federal Regulations Title 49 § 571.222.
Since students of different age groups and sizes will be transported on the school buses and some students may require more room than others, some discretion should be given to the bus drivers and principals of the schools if more space is needed. However, the minimum requirements of 15 inches in width per child must be met. It is not conceivable that an obese or very large child could be required to sit in the minimum seating space.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________________ BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc